       Case 5:18-cv-03189-HLT-GEB Document 46 Filed 10/29/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


BRANDON JAMES LONG,                               )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )   Case No. 18-3189-HLT-GEB
                                                  )
SONYA LATZKE, et al.,                             )
                                                  )
                     Defendants.                  )
                                                  )

                                         ORDER

       This matter is before the court on Defendants Sonya Latzke and John Coleton

(“KDOC Defendants”)’s Motion to Stay Discovery and Related Rule 26 Activities (ECF

No. 35). The KDOC Defendants filed the motion on July 14, 2020, making any response

to the motion due July 28, 2020. No response in opposition has been filed. Therefore, the

motion is uncontested and may be granted without further notice pursuant to D. Kan. Rule

7.4.

       Additionally, in its discretion, the Court finds stay appropriate in this matter. The

KDOC Defendants filed a motion to dismiss, or in the alternative, for summary judgment

(Motion, ECF No. 32). Because a government defendant has raised an immunity defense;

the case will potentially be concluded as a result of the dispositive motion; discovery would

not affect the resolution of the dispositive motion; and discovery on the broad complaint

would be wasteful and burdensome, the Court finds the balance of factors weigh in favor
       Case 5:18-cv-03189-HLT-GEB Document 46 Filed 10/29/20 Page 2 of 2




of stay. 1

        IT IS THEREFORE ORDERED that Defendants Sonya Latzke and John

Coleton’s Motion to Stay Discovery and Related Rule 26 Activities (ECF No. 35) is

GRANTED. Further scheduling under Fed. R. Civ. P. 16 and 26 are stayed pending

resolution of the dispositive motion (ECF No. 32). In the event this matter survives the

dispositive motion, the undersigned will promptly set the matter for scheduling.

        IT IS SO ORDERED.

        Dated at Wichita, Kansas this 29th day of October 2020.


                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




1
 See Accountable Health Sols., 2016 WL 4761839, at *1 (citing Wolf v. United States, 157 F.R.D.
494, 495 (D. Kan. 1994)) (discussing instances when it is appropriate to stay discovery).
                                              2
